AO 245B (Rev. 02/18) Judgment in a Criminal Case                                                                               f '    t,;
                       Sheet 1                                                                                             INC i/K'SOi
                                                                                                                     U.S. niSTi    T rrv



                                         United States District Court ^                                                           '" 2019 a
                                                           Eastern District of New York
                                                                                                                     BROOKL..ioFFi(
               UNITED STATES OF AMERICA                                             JUDGMENT IN A CRIMINAL CASE


                         EDGAR VEYTIA                                               Case Number: CR17-00115 (CBA)

                                                                                    USM Number: 60875-298

                                                                                     Jeffrey Lichtman, Esq. (AUSA Ryan Harris)
                                                                                    Defendant's Attorney
THE DEFENDANT:

21 pleaded guilty to eoimt(s)        one (1) of Indictment
□ pleaded nolo contendere to count(s)
   which was accepted by the court.
□ was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                            Offense Ended                 Count

 21:963, 21:960(b){1

                                   heroin, 5 kilograms or more of cocaine. 500 grams or more
                                                                           grams or more of ma

        The defendant is sentenced as provided in pages 2 through                          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on eount(s)
2f Coimt(s)      2&3                                     □ is       2f are dismissed on the motion of the United States.

      •1 • address
OT rnailing j ordered that
                   until allthe defendant
                             fines,          mustcosts,
                                    restitution,  notify  thespecial
                                                        and   Unitedassessments
                                                                     States attorney for this
                                                                                 imposed      district
                                                                                          by this      withinare
                                                                                                  judgment   30 fully
                                                                                                                 days paid.
                                                                                                                      of anyIfchange oftoname,
                                                                                                                               ordered         residence,
                                                                                                                                          pay restitution,
the defendant must notify the court and Umted States attorney of material changes in economic circumstances.

                                                                           9/26/2019
                                                                          Date of Imposition of Judgment


                                                                              s/Carol BagleyAmon
                                                                          Signature of Judge




                                                                           Carol Bagiey Amon, USDJ
                                                                          Name and Title of Judge
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 — Imprisonment
                                                                                                    Judgment — Page    2     of
 DEFENDANT: EDGAR VEYTIA
 CASE NUMBER: CR17-00115(CBA)

                                                          IMPRISONMENT

          The defendant is hereby committed to the custody ofthe Federal Bureau ofPrisons to be imprisoned for a total
 term of:

  twenty (20) years




     □ The court makes the following recommendations to the Bureau of Prisons:




     □ The defendant is remanded to the custody of the United States Marshal.

     □ The defendant shall surrender to the United States Marshal for this district:

         □ at                                    □ a.m.      □ p.m.        on
         □ as notified by the United States Marshal.

     □ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         □ before 2 p.m. on

         □ as notified by the United States Marshal.
         □ as notified by the Probation or Pretrial Services Office.



                                                                RETURN

Ihave executed this judgment as follows:




         Defendant delivered on                                                        to
at                                                , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                       By
                                                                                              DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                          Judgment—Page   3     of
 DEFENDANT: EDGAR VEYTIA
 CASE NUMBER: CR17-00115(CBA)
                                                             SUPERVISED RELEASE

 Upon release firom imprisonment, you will be on supervised release for a term of:
     five (5) years




                                                         MANDATORY CONDITIONS


1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawM iwe ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              □ The above drug testing condition is suspended, based on the court's determination that you
                      pose a low risk of future substance abuse, (check if applicable)
4.       n You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             xesiltatioa. (check ifapplicable)
5.       □ You must cooperate in the collection of DNA as directed by the probation officer, (check ifapplicable)
6.       □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
7.       □ You must participate in an approved program for domestic violence, (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
  AO 245B(Rev. 02/18) Judgment in a Criminal Case
                        Sheet 3A — Supervised Release
                                                                                               Judgment—^Page        4        of
 DEFENDANT: EDGAR VEYTIA
 CASE NUMBER: CR17-00115(CBA)

                                        STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.
 1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or Avithin a different time
      frame.
 2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
 3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
   arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
   the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours ofbecoming aware ofa change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
   take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work fiill time (at least 30 hours per week)at a lawful type ofemployment, unless the probation officer excuses you from
   doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
   you from doing so. If you plan to change where you work or anything about your work(such as your position or yourjob
   responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
   days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware ofa change or expected change.
8. You m^ust not commumcate or interact with someone you know is engaged in criminal activity. If you know someone has been
   convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own,possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
     first getting the permission ofthe court.
12. Ifthe probation officer determines that you pose a risk to another person(including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
     person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions ofsupervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature
AO 245B (Rev,02/18) Judgment in a Criminal Case
                    Sheet 5 — Criminal Monetary Penalties
                                                                                                     Judgment — Page     5
 DEFENDANT: EDGAR VEYTIA
 CASE NUMBER: CR17-00115(CBA)
                                             CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties tmder the schedule ofpayments on Sheet 6.

                      Assessment                 JVTA Assessment*                                          Restitution
 TOTALS            $ 100.00



□ The determination of restitution is deferred imtil                  . An Amended Judgment in a Criminal Case(A0245C) will be entered
     after such determination.


□ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the pnonty order or percentage payment column below. However, pursuant to ISU.S.C. § 3664(i), all nonfederal victims must be paid
     before the Umted States is paid.

Name of Payee                                                    Total Loss**           Restitution Ordered            Priority or Percentage
                                                                                                                   I                      B




TOTALS



□    Restitution amount ordered pursuant to plea agreement $

□ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
  fifteenth day after the date ofthe judgment, pursuant to ISU.S.C. § 3612(f). All of the payment options on Sheet 6 maybe subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

CH   The court determined that the defendant does not have the ability to pay interest and it is ordered that:
     □ the interest requirement is waived for the           □ fine   □ restitution.
     □ the interest requirement for the        □ fine        □ restitution is modified as follows:

 jusnce lor victims ot iratticking Act ot 2015, Pub. L. No. 114-22.
** Findings for the total amoimt of losses ^e reaped under Chapters 109A, 110, 1lOA, and 113A of Title 18 for offenses committed (
after September 13,1994, but before April 23, 1996.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                       Sheet 6 — Schedule ofPayments
                                                                                                              Judgment — Page              of
 DEFENDANT: EDGAR VEYTIA
 CASE NUMBER: CR17-00115(CBA)

                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay,payment ofthe total criminal monetary penalties is due as follows:
 A ^ Lump sum payment of$ 100.00                                due immediately,balance due
            □     not later than                                    ,or
            □     in accordance with DC,            □ D,       □ E, or         □ F below; or

 B    □ Payment to begin immediately (may be combined with                   DC,         □ D, or      □ F below); or
      □ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months or years), to commence                      (e.g., 30 or 60 days) after the date of this judgment; or

D     □ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                          over a period of
                           (e.g., months or years), to commence                      (e.g., 30 or 60 days) after release firom imprisonment to a
            term of supervision; or

E     □ Payment during the term of supervised release will commence within                                 (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
      □ Special instructions regarding the payment of criminal monetary penalties:




Financial Responsibility Program, are made to the clerk of &e court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



□     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




□     The defendant shall pay the cost of prosecution.

□     The defendant shall pay the following court cost(s):

815 The defendant shall forfeit the defendant's interest in the following property to the United States:
       See attached Order of Forfeiture (4 pages).

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) commumty restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
                                                                                  FILED
                                                                               IN CLERK'S OFFICE
 SLR:LDM:BGK                                                               U.S. PISTRICT COURT E.D.N.Y.
 FJ 2017R00354/ NY-NYE-801
                                                                           iK OCT 1 - 2019 ^
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                              BROOKLYN OFFICE
                                            X


  UNITED STATES OF AMERICA                         ORDER OF FORFEITURE

         - against -                               17-CR-115(CBA)

 EDGAR VEYTIA,
     also known as "Diablo,""Eepp,"
     and "Lie Veytia,"

                             Defendant.




               WHEREAS,on or about January 4,2019,EDGAR VEYTIA,also known as

"Diablo,"Eepp," and "Lie Veytia"(the "defendant"), entered a plea of guilty to the offense
eharged in Count One ofthe above-eaptioned Indietment, eharging a violation of21 U.S.C.

§§ 963 and 960(b)(1)(A); and

               WHEREAS,pursuant to 21 U.S.C. §§ 853(a)and 970,the defendant has

eonsented to the entry ofa forfeiture money judgment in the amount of one million dollars

and zero eents($1,000,000.00)(the "Forfeiture Money Judgment"), as(a)any property
constituting, or derived from,any proceeds obtained, directly or indirectly, as the result of
such offense, and(b)any property used, or intended to be used, in any manner or part, to
commit,or to facilitate the commission of, such offense, and/or as substitute assets, pursuant
to 21 U.S.C. § 853(p).

               IT IS HEREBY ORDERED,ADJUDGED AND DECREED,on consent, by
and between the United States and the defendant as follows:
               1.     The defendant shall forfeit to the United States the full amount ofthe

 Forfeiture Money Judgment, pursuant to 21 U.S.C. §§ 853(a), 853(p)and 970.
               2.     All payments made towards the Forfeiture Money Judgment shall be
 made by a money order, or a certified or official bank check, payable to the "United States
 Marshals Service," with the criminal docket number noted on the face ofthe check. The

 defendant shall cause said check(s)to be delivered by overnight mail to Assistant United

 States Attorney Brendan G. King, United States Attorney's Office, Eastern District of New

York,271-A Cadman Plaza East, Brooklyn, New York 11201. The Forfeiture Money
Judgment shall be paid in full within six(6) months ofsentencing (the "Due Date").
               3.     Upon entry ofthis Order ofForfeiture ("Order"), the United States

Attorney General or his designee is authorized to conduct any proper discovery in

accordance with Fed. R. Crim. P. 32.2(b)(3) and (c). The United States alone shall hold title

to the monies paid by the defendant to satisfy the Forfeiture Money Judgment following the
Court's entry ofthe judgment ofconviction.

              4.      The defendant shall not file or interpose any claim or assist others to

file or interpose any claim to any property against which the government seeks to execute the
Forfeiture Money Judgment in any administrative or judicial proceeding. The defendant
shall fully assist the government in effectuating the payment ofthe Forfeiture Money
Judgment. Ifthe Forfeiture Money Judgment is not received as provided above,the
defendant shall forfeit any other property of his up to the value ofthe outstanding balance,
pursuant to 21 U.S.C. § 853(p). The defendant further agrees that the conditions of21

U.S.C. § 853(p)(l)(A)-(E) have been met.



United States v. Edgar Vevtia. 17-CR-115(CBA)
Order ofForfeiture                                                                       p^gg 2
               5.      The defendant knowingly and voluntarily waives his right to any
 required notice concerning the forfeiture ofthe monies and/or properties forfeited hereunder,
 including notice set forth in an indictment or information. In addition, the defendant
 knowingly and voluntarily waives his right, if any,to ajury trial on the forfeiture ofsaid
 monies and/or properties, and waives all constitutional, legal and equitable defenses to the

forfeiture ofsaid monies and/or properties, including, but not limited to, any defenses based
on principles ofdouble jeopardy, the Ex Post Facto clause ofthe Constitution, any applicable
statute oflimitations, venue, or any defense under the Eighth Amendment,including a claim
of excessive fines.

               6.     The entry and payment ofthe Forfeiture Money Judgment is not to be

considered a payment of a fine, penalty, restitution loss amount or a payment ofany income
taxes that may be due and shall survive bankruptcy.

               7.     Pursuant to Fed. R. Grim. P. 32.2(b)(4)(A) and (B),this Order shall

become final as to the defendant at the time ofsentencing and shall be made part ofthe
defendant's sentence and included in the judgment ofconviction. This Order shall become

the Final Order ofForfeiture, as provided by Fed. R. Grim. P. 32.2(c)(2). At that time,the
monies and/or properties forfeited herein shall be forfeited to the United States for

disposition in accordance with the law.

              8.      This Order shall be binding upon the defendant and the successors,

administrators, heirs, assigns and transferees ofthe defendant, and shall survive the
bankruptcy ofany ofthem.

              9.      This Order shall be final and binding only upon the Court's "so
ordering" ofthe Order.
United States v. Edgar Vevtia. 17-GR-115 fCR
Order ofForfeiture                                                                        Page 3
                10.    The Court shall retain jurisdiction over this action to enforce

  compliance with the terms ofthis Order and to amend it as necessary, pursuant to Fed. R.
  Grim. P. 32.2(e).

                11.   The Clerk ofthe Court is directed to send, by inter-office mail, three (3)
 certified copies ofthis executed Order to the United States Attorney's Office, Eastern
 District of New York, Attn: PSA Senior Law Clerk William K. Helwagen,271-A Cadman
 Plaza East, 7'^ Floor, Brooklyn, New York 11201.

 Dated; , Brooklyn, New York
                         ,2019

                                                SO ORDERED:



                                                 s/Carol Bagley Amon
                                                HONORABf^ CAROL H. AMON
                                                UNITED STATE^ISTRICT JUDGE
                                               EASTERN DISTRICT OF NEW YORK




United States v. Edgar Vevtia 17-CR-115(CBA)
Order of Forfeiture
                                                                                         Page 4
